Exhibit 10.2



[gxszj4lt4ne3000001.jpg]

 

 



 

 

 



2100 McKinney Avenue

Suite 900

Dallas, TX  75201

 

214-863-3195 Tel

 

 

Bob.sulentic@cbre.com

www.cbre.com

 

 

 

 

 

 

 

 

 

 

 

 



Robert E. Sulentic

President & CEO

 

CBRE, Inc.

 

 

 

 

 

 

April 4, 2019

 

Leah Stearns

[XXXXXXXXXXX]

[XXXXXXXXXXX]

[XXXXXXXXXXX]

 

Dear Leah:

 

We are excited that you will be joining CBRE!  We hope you will find your new
position to be a challenging and rewarding experience.  This letter serves to
confirm the full and complete terms of our employment offer.

 

Position and Estimated Start Date

 

Chief Financial Officer.  You will join as Chief Financial Officer effective on
or about May 15, 2019.  

 

Location

 

This position will be based in Dallas, Texas.  You will move your primary
residence and relocate your family to Dallas during the summer of 2019 and,
until you relocate, you will regularly commute to Dallas. CBRE will reimburse
you for reasonable and customary closing costs on the sale of your home in
Boston and the purchase of your home in Dallas.  You will be eligible for other
relocation benefits generally provided to executives under CBRE’s policies.

 

Reports To

 

This position reports to CBRE’s Chief Executive Officer.

 

 

 

 

 

 

--------------------------------------------------------------------------------



[gxszj4lt4ne3000001.jpg]

 

 



 

 

 

 

 

Strategic Performance Priorities

 

Your strategic performance priorities for the 2019 performance year are set
forth in Appendix A.

 

Base Salary

 

Annual salary of $700,000, paid bi-weekly.

Annual Bonus Eligibility

 

You will be eligible for a discretionary bonus award under the terms of the
Company’s Executive Bonus Plan (“EBP”), a copy of which has been provided to
you.  You will have a target annual bonus of $1,000,000. Actual awards under the
EBP may range from 0% to 200% of target, depending on Company and individual
performance and in all cases, are paid at the sole discretion of the Company.  
With respect to the 2019 performance year only, your annual bonus award will be
pro-rated based on your start date, but will be no less than 100% of the
pro-rated target.  As stated in the EBP, an express condition of earning or
vesting in this bonus is your continued employment through the date bonuses are
paid.  Should your employment terminate prior to the date on which bonuses are
paid, no bonus will have been earned or vested and none will be payable, except
as may be provided in the EBP.  The bonus payment date is normally on or before
March 15 of the succeeding year, but the Company reserves the right to change
this date as it deems appropriate.  

 

Annual Equity

 

You will be eligible to be considered for CBRE’s broad-based equity incentive
program in the same manner and under the same conditions set by CBRE for other
similarly situated executives.  All grants are subject to the approval of the
Compensation Committee of CBRE’s Board of Directors each year prior to making
the grant.  The specific form of the grant (e.g., restricted stock units), the
number of units and vesting period/conditions are determined at the sole
discretion of CBRE at the time of the grant, and are subject to the terms of the
Company’s Equity Incentive Plan. For calendar year 2019 and thereafter in the
discretion of the Company, you will be recommended to the Compensation Committee
for an equity award with a grant date value of $2,200,000.  For 2019, the grant
date value of your award will be prorated for your start date with the
Company.  This grant will be made as soon as practical after your start date.  

 

 

 

 

 

--------------------------------------------------------------------------------



[gxszj4lt4ne3000001.jpg]

 

 



Strategic Equity Award

 

Upon your arrival, or as soon as practical thereafter, you will receive an
equity grant with a grant date value of $3,000,000, subject to the terms of the
“Special Grant” received by senior officers of the Company in December
2017.  Under the terms of this grant, subject to your continued employment at
the time of vesting:

•

1/3 of the Strategic Equity Grant is based on a cliff vest at the end of 2023
(time-based vesting).

•

1/3 of the Strategic Equity Grant is based upon the extent to which the
Company’s cumulative EPS growth rate compares to the cumulative EPS growth rate
of the S&P 500 over a six-year measurement period ending December 31, 2023;
vesting would occur as soon as practical after payout results are certified. The
number of shares that will actually vest under this portion of the grant may
range from 0% to 175% of target based on performance.  

•

1/3 of the Strategic Equity Grant is based upon the extent to which the
Company’s total shareholder returns compares to the total shareholder returns of
the S&P 500 over a six-year measurement period ending December 1, 2023; vesting
would occur as soon as practical after payout results are certified. The number
of shares that will actually vest under this portion of the grant may range from
0% to 175% of target based on performance.

In connection with and as a condition to receiving the Strategic Equity Grant,
you will be required to execute a Restrictive Covenants Agreement in generally
the same form as other executives receiving similar grants.  These covenants
include a 12-month post-employment non-compete and 12-month non-solicitation
covenants regarding the Company’s employees and clients.

 

Transition Equity Award

 

As soon as practical after your arrival at the Company, you will receive an
award of restricted stock units with a grant date value of approximately
$2,000,000, which units will vest in equal installments of 25% on each of the
first four anniversaries of the grant date subject to your continued
employment.  This grant will be further subject to the terms and conditions set
forth in the Company’s Equity Incentive Plan and the equity award.

Cash Transition Bonus

 

As soon as practical following your relocation to Dallas, you will receive a
one-time Cash Transition Bonus of $1,000,000 (net of applicable
withholding).  You expressly agree and acknowledge that you will be required to
repay 100% of the Cash Transition Bonus paid to you if you resign from the
Company or are terminated for cause (as defined in the Company’s severance plan
for similarly situated executives) prior to the fourth anniversary of your start
date.  

 

 

 

 

 

--------------------------------------------------------------------------------



[gxszj4lt4ne3000001.jpg]

 

 



Benefits for Full-Time Employees

 

Eligibility in the corporate welfare benefits package, which includes medical,
dental, vision, disability, health care and dependent care reimbursement
accounts, life and AD&D insurance, commences on the first day of the month
coinciding with or following your date of hire (those who begin employment on
the first day of the month, become eligible that same day).  You must make your
plan elections within 30 calendar days from date of hire.  Otherwise, you will
only be covered under the company-paid benefit plans for which you are eligible
and you will not have another opportunity to enroll in the plans until the
annual open enrollment in November, which becomes effective January
1.  Eligibility for the CBRE 401(k) Plan is effective beginning on your date of
hire.  However, your active participation in the Plan begins with the first pay
period after you contact Fidelity, the record keeper for the CBRE 401(k) Plan,
to designate your contribution percentage and make your investment
selections.  It may take up to seven business days to transmit your data and
establish your eligibility record in Fidelity’s system.  

 

HCE Benefits

 

As outlined by Company policy, salaried exempt employees earning a base salary
of $100,000.00 or more are considered to be participants of our “Highly
Compensated Employee” (HCE) program.  As a participant, you are eligible to take
unlimited Paid Time Off (PTO) subject to prior authorization of your manager and
so long as you are performing satisfactorily and meeting your performance
priorities.  In addition to the HCE PTO benefit, employees within the HCE
Program are entitled to severance and enhanced Leave of Absence benefits.  

 

Contingencies

 

This offer and your continued employment are contingent upon completion of an
employment application and satisfactory results of a background check at the
company’s expense.  This includes, but is not limited to, a satisfactory
criminal record check.  This offer is also contingent upon our verification of
your eligibility for employment in the United States as required by Federal law.
After this signed offer letter is on file, you will receive an e-mail containing
instructions on how to sign-in and complete Section 1 of your electronic I-9
Form using e-Verify. Please contact Darcy Mackay at [XXX.XXX.XXX] for assistance
with meeting these conditions.

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



[gxszj4lt4ne3000001.jpg]

 

 



Confidentiality

 

The protection of confidential information and trade secrets is essential for
CBRE, its companies and employees’ future security.  To protect such
information, you may not disclose any Trade Secrets or Confidential Information
(defined further in CBRE’s policies).  You are subject to the Company’s
Confidentiality Policy even after employment with the Company terminates. Under
the federal Defend Trade Secrets Act of 2016, you shall not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that is made:  (a) (i) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; (b) to your attorney in relation to a lawsuit for retaliation against
you for reporting a suspected violation of law; or (c) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.

 

Non-Solicitation

In order to preserve the confidentiality of the information referred to in the
preceding paragraph, and to protect CBRE’s proprietary interest in its trade
secrets, you agree that for a period of one year following the termination of
employment with CBRE, (i) you will not solicit, on your own behalf or on behalf
of any other person, firm, company or corporation, any of CBRE’s clients or
prospective or potential clients whom you dealt or became acquainted while you
were employed with CBRE, and (ii) you will not solicit for employment, on your
own behalf or on behalf of any other person, firm, company or corporation, any
of CBRE's salespeople or employees whom you became acquainted with while you
were employed by CBRE.

Your employment and this Non-Solicitation section shall be interpreted under and
enforced pursuant to the laws of the State of Texas. You agree that you have
been given sufficient time to seek, been represented by, and relied upon
independent counsel to advise you on your obligations contained in this section,
and specifically, you have been represented by counsel with respect to your
non-solicitation obligations and the choice of Texas law.

 

Work Product

 

CBRE will exclusively own all work product that is made by you solely or jointly
with others within the scope of your employment with CBRE, and you hereby
irrevocably and unconditionally assign to CBRE all right, title, and interest
worldwide in and to such work product.  You understand and agree that you have
no right to publish on, submit for publishing, or use for any publication any
work product protected by this paragraph, except as necessary to perform
services for CBRE.

 

 

 

 

 

Former Employer Information

 

--------------------------------------------------------------------------------



[gxszj4lt4ne3000001.jpg]

 

 



You agree that you will not, during your employment with the Company, improperly
use or disclose, or induce the Company to use, any proprietary information or
trade secrets of any former or concurrent employer or other person or entity and
that you will not bring onto the premises of the Company any unpublished
document or proprietary information belonging to any such employer, person or
entity unless consented to in writing by such employer, person or entity.  You
will comply with and honor all lawful and enforceable agreements and other legal
obligations that you have with your current or former employer(s).  This could
include any confidentiality, non-solicit or non-competition agreements that
could restrict your ability to conduct business for a new employer, such as
CBRE.  Attached as Appendix B is a true, accurate and complete photocopy any
such agreement(s). If Appendix B is blank, you hereby represent and warrant to
the Company that you are not subject to any such agreements.

Mutual Arbitration

 

Pursuant to the Federal Arbitration Act, in the event of any dispute or claim
between you and CBRE (including all of its employees, agents, subsidiary and
affiliated entities, benefit plans, benefit plans’ sponsors, fiduciaries,
administrators, affiliates, and all successors and assigns of any of them), we
jointly agree to submit all such disputes or claims to confidential binding
arbitration and waive any right to a jury trial.  The claims and disputes
subject to arbitration include all claims arising from or related to your
employment or the termination of your employment including, but not limited to,
claims for wages or other compensation due; claims for breach of any contract or
covenant (express or implied); tort claims; claims for misappropriation of trade
secrets or unfair competition; claims for discrimination, harassment or
retaliation (including, but not limited to, race, sex, religion, national
origin, age, marital status, or medical condition or disability); claims for
benefits (except where an employee benefit or pension plan specifies that its
claims procedure shall culminate in an arbitration procedure different from this
one); and claims for violation of any federal, state, or governmental law,
statute, regulation, or ordinance.  

All claims or disputes subject to arbitration, other than claims seeking to
enforce rights under Section 7 of the National Labor Relations Act, must be
brought in the party’s individual capacity, and not as a plaintiff or class
member in any class, collective, or representative action.  Any disputes
concerning the validity of this multi-plaintiff, class, collective, and
representative action waiver will be decided by a court of competent
jurisdiction, not by the arbitrator. In the event a court determines this waiver
is unenforceable with respect to any claim, then this waiver shall not apply to
that claim.

The arbitration (i) shall be conducted pursuant to JAMS Employment Arbitration
Rules & Procedures, which rules are incorporated by reference and may be
accessed directly

 

 

 

 

 

through JAMS or its website and; (ii) shall be heard before a retired State or
Federal judge in the county containing the Company’s office in which you were
last employed, unless the parties agree otherwise.  The Company shall pay for
all fees and costs of the Arbitrator;

 

--------------------------------------------------------------------------------



[gxszj4lt4ne3000001.jpg]

 

 



however, each party shall pay for its own costs and attorneys’ fees, if any,
except as otherwise required by law.

Notwithstanding the foregoing, without waiving the right to arbitration, any
party may seek provisional relief from a court, to the extent provided by
applicable federal or state law, upon the ground that the award to which the
party may be entitled may be rendered ineffectual without provisional relief.
Moreover, this arbitration provision does not preclude the parties from filing
charges or participating in any investigation before a federal, state, local or
other governmental agency.

 

At Will Employer

 

CBRE is an "at will" employer which means that either you or CBRE may terminate
your employment at any time with or without notice or cause.

 

All references in this letter to “the Company”, “we,” “us,” or “our” (or words
of similar connotation) are references to CBRE.

 

On behalf of all of us at CBRE, we are excited that you will join us and we hope
that you find your association with our Company to be challenging and fulfilling
in every respect.  

 

If you have any questions or if I can provide you with further information,
please do not hesitate to contact me.

 

Sincerely,

 

/s/ Robert E. Sulentic

Robert E. Sulentic

Chief Executive Officer

 

 

 

ACCEPTED:

 

 

/s/ Leah Stearns                                    4/5/19

________________________________________________

Leah StearnsDate




 

--------------------------------------------------------------------------------



[gxszj4lt4ne3000001.jpg]

 

 



 

APPENDIX A

 

2019 Strategic Priorities

 

[Omitted]

 




 

--------------------------------------------------------------------------------



[gxszj4lt4ne3000001.jpg]

 

 



 

 

APPENDIX B

 

Agreements with Other Employers

 

N/A

 

 

 

 